ROBERTS, J.
Epitomized Opinion
Fetch and Coliepedro brought an action in mandamus in Mahoning common pleas. They were police officers in Youngstown. Their appointments were made from an elegible list duly certified by the civil service commission of said city. An ordinance was passed reducing the number of patrolmen from eight to six, whereupon because of this ordinance the re-lators were dismissed. The trial court found in favor of respondents. In reversing the judgment, the court of appeals held:
1. The ordinance in question was not an emergency ordinance because it was not necessary for the immediate preservation of the public peace, health or safety of said city.
2. Under 4227-3 GC. an emergency ordinance need not be published or posted as in the case of any other ordinance.
3. Under GC. 4227 an ordinance which is not an emergency ordinance must be published or posted before it becomes' effective and if this is not done it did not go into effect and was, therefore, void.